 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SARA ELIZABETH SIEGLER, et al.                   Case No. 3:18-cv-01681-GPC-MSB
12                   Plaintiffs,                      ORDER DENYING MOTION TO
            vs.                                       HEAR MOTIONS FOR
13
                                                      RECONSIDERATION AND
14   SORRENTO THERAPEUTICS, INC., et                  RECUSAL BEFORE THE
     al.,
                                                      MAGISTRATE JUDGE
15
                                    Defendants.
16                                                    [ECF No. 145.]
17
           On August 20, 2019, Plaintiff Sara Elizabeth Siegler’s (“Plaintiff”) filed a motion
18
     for reconsideration of the judgment entered on August 2, 2019. ECF Nos. 126, 127, 134.
19
     The Court noticed the motion for a hearing on November 15, 2019. ECF No. 139. On
20
     September 10, 2019, Plaintiff filed a subsequent motion seeking the Court’s recusal from
21
     this matter. ECF No. 142. To accommodate Plaintiff’s concurrent request for an
22
     extension in the briefing schedule on the motion for reconsideration, and for the sake of
23
     judicial economy, the Court set a new hearing on December 20, 2019 to hear the recusal
24
     and reconsideration motions. ECF No. 143. On October 29, 2019, Plaintiff filed another
25
     motion seeking that the two pending motions, ECF Nos. 134, 142, be transferred to
26
     Magistrate Judge Berg. ECF No. 145. The Court now addresses Plaintiff’s latest motion.
27
28
                                                  1
                                                                              18-cv-01681-GPC-MSB
 1   I.    Analysis
 2         “Upon the consent of the parties, a . . . United States magistrate judge . . . may
 3   conduct any or all proceedings in a jury or nonjury civil matter and order the entry of
 4   judgment in the case.” 28 U.S.C. § 636(c)(1). The parties’ consent may be inferred from
 5   their conduct, Roell v. Withrow, 538 U.S. 580, 590 775 (2003). Nonetheless, to preserve
 6   the litigant’s right to be heard by an Article III judge, the Act requires that magistrate
 7   judges only exercise such powers when acting “upon the consent of the parties.” See
 8   Baker v. Socialist People's Libyan Arab Jamahirya, 810 F. Supp. 2d 90, 98 (D.D.C.
 9   2011) (citing Roell, 538 U.S. at 585); see also Fulton v. Robinson, 289 F.3d 188, 199 (2d
10   Cir. 2002) (“It was well within the court’s discretion to reject reference to a magistrate
11   judge when dispositive motions were pending before the district judge.”).
12         Likewise, per the local rules of this District, parties must obtain a hearing date for
13   any motion where the “court’s ruling is necessary.” CivLR 7.1.e.1. “Local rules have the
14   ‘force of law’ and are binding upon the parties and upon the court.” Prof’l Programs
15   Grp. v. Dep’t of Commerce, 29 F.3d 1349, 1353 (9th Cir. 1994) (citations omitted).
16   Where a party fails to comply with the local rules in filing a motion, a court may dismiss
17   the motion. See Atchinson, Topeka & Santa Fe Ry. Co. v. Hercules Inc., 146 F.3d 1071,
18   1074 (9th Cir. 1998) (“District courts have inherent power to control their dockets.”).
19         Plaintiff acknowledges that Defendants have not consented to hearing the two
20   pending motions before the Magistrate Judge. ECF No. 145 at 4 n.2. Plaintiff also filed
21   her latest motion without first obtaining a hearing date. Thus, the Court DISMISSES
22   Plaintiff’s motion for failure to comply with 28 U.S.C. § 636 and Local Rule 7.1.e.1.
23         IT IS SO ORDERED.
24         Dated: November 20, 2019
25
26
27
28
                                                    2
                                                                                 18-cv-01681-GPC-MSB
